Wade, C. J.
1. Where one voluntarily, and without being induced by the fraud of another, delivers property into the possession of the other for the purpose of holding and keeping it for him and for his benefit, and the person so receiving possession wrongfully and fraudulently converts the property to his own use, such conversion is larceny after trust, without the element of simple larceny, and a conviction of larceny from the “ house is contrary to law. One can not be convicted of simple larceny or of larceny from the house, unless it appears that he took the goods described in the indictment wrongfully and fraudulently, with the intent then and there to steal them. Cody v. State, 100 Ga. 105 (28 S. E. 106); Barron v. State, 126 Ga. 92 (54 S. E. 812); Pittman v. State, 13 Ga. App. 705 (79 S. E. 915).
2. The evidence failing to support the charge of larceny from the house, the court erred in overruling the motion for a new trial.

Judgment reversed.

Accusation of larceny from house; from city court of Dublin— Judge Hicks. May 8,'1916.
M. H. BlacJcshear, for plaintiff in error.
8. P. New, solicitor, contra.